DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0054] of the specification as filed describes the state of the prior art and should be placed in Background of the Invention section of the specification.  
Appropriate correction is required.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Manipatruni, discloses a magnetic tunnel junction (MTJ) device, comprising: a spin-orbit-torque (SOT)-layer and a first free layer; a reference layer and a tunnel barrier layer, wherein the SOT-layer is adapted to switch a magnetization direction of the first free layer through SOT. The prior art of record, Wang, teaches a second free layer, a tunnel barrier layer arranged between the second free layer and the reference layer; and a spacer layer arranged as an interfacial layer between the first free layer and the second free layer, wherein the spacer layer comprises: a first spacer sublayer comprising a first metal, a second spacer sublayer on the first spacer sublayer and comprising a second metal different from the first metal. The prior art of record, Manipatruni and Wang, teaches wherein the first free layer is adapted to generate a magnetic stray field acting on the second free layer such that a magnetization direction of the second free layer is responsive to a magnetization direction of the first free layer. The prior art of records, individually or in combination, do not disclose nor teach “a third spacer sublayer on the second spacer sublayer and comprising an oxide” in combination with other limitations as recited in claim 1.

Response to Arguments
Applicant's arguments filed on 05/16/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, page 5, Applicant argues that FIG. 1 and paragraph [0054] of the instant applicant should not be considered as prior art. 
In response, the Office notes that FIG. 1 of the instant applicant merely describes an MTJ structure utilizing Spin Hall Effect. This structure is well known in the art of spintronics. For example, see FIG. 2B and paragraphs [0030]-[0035] of the previously cited prior art Manipatruni. Note that Applicant also referred FIG. 2B of Manipatruni as a Spin Hall Effect device. See page 8 of Applicant’s remarks (“Referring to FIG. 2B, Manipatruni disclose a giant spin [h]all effect (GSHE) device including a free magnet”). 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Paragraph [0054] of the specification as filed describes the state of the prior art and should be placed in Background of the Invention section of the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811